            Case 1:21-cv-03738-AT-LTW Document 1 Filed 09/09/21 Page 1 of 17

                                                                                     FILED IN CLERK'S OFFICE
                                                                                         U.S.D.C. • Atlanta
                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGI
                                                                                       SEP O9 2021
                         _ _ _ _ _ _ _DIVISION
David E. Jackson
  (Print your full name)
                   Plaintiff pro se,                     CIVIL ACTION FILE N .


       V.
                                                         1 : 21 -CV- 373 8
                                                           (to be assigned by Clerk)
Pete Buttigieg, Secretary

Department of Transportation

Federal Aviation Administration
Washington DC
  (Print full name of each defendant; an
  employer is usually the defendant)
                   Defendant( s).




      PRO SE EMPLOYMENT DISCRIMINATION COMPLAINT FORM

                                 Claims and Jurisdiction

 1.     This employment discrimination lawsuit is brought under (check only those
        that apply):

            X         Title VII of the Civil Rig4ts Act of 1964, 42 U.S.C. §§ 2000e
                      seq, for employment discrimination on the basis of race, color,
                      religion, sex, or national origin, or retaliation for exercising rights
                      under this statute.

                             NOT~: To sue under Title VII, you generally must have
                             received a notice of right-to-sue letter from the Equal
                             Employment Opportunity Commission ("EEOC").


                                          Page 1 of 10
        Case 1:21-cv-03738-AT-LTW Document 1 Filed 09/09/21 Page 2 of 17



         X          Age Discrimination in Employment Act of 1967, 29 U.S.C. §§
                    621 et seq., for employment discrimination against persons age 40
                    and over, or retaliation for exercising rights under this statute.

                           NOTE: To sue under the Age Discrimination in
                           Employment Act, you generally must first file a charge of
                           discrimination with the EEOC.


                    Americans With Disabilities Act of 1990, 42 U.S.C. §§ 12101 et
                    eg, for employment discrimination on the basis of disability, or
                    retaliation for exercising rights under this statute.

                           NOTE: To sue under the Americans With Disabilities Act,
                           you generally must have received a notice of right-to-sue
                         · letter from the EEOC.


                    Other (describe)




2. '   This Court has subject matter jurisdiction over this case under the above-
       listed statutes and under 28 U.S.C. §§ 1331 and 1343.




                                       Page 2 of 10
       Case 1:21-cv-03738-AT-LTW Document 1 Filed 09/09/21 Page 3 of 17



                                        Parties

3.    Plaintiff.·   Print your full, name and mailing address below:

      Name          David E'. Jackson

      Address       2135 Crest Wood Drive, SW

                    Conyers, Georgia 3 0094


·4_   Defendant(s). Print below the name and address of each defendant listed
                    on page 1 of this form:

          Name      Pete Buttigieg, Secretary

          Address Department of Transportation, Washington, DC



      Name
      Address '



      N~me
      Address



                                Location and Time

5.    If the alleged discriminatory conduct occurred at a location different from the
      address provided for defendant( s), state where that discrimination occurred:

      Atlanta Air Rou~e Traffic Control Center (ARTCC), FAA


      299 Woolsey Road Hampton, Georgia 30228

                                      Page 3 of 10
     Case 1:21-cv-03738-AT-LTW Document 1 Filed 09/09/21 Page 4 of 17


6.   When did the alleged discrimination occur? (State date or time period)

     From 2007 through on or about February 2018




                          Administrative Procedures

7.   Did you file a charge of discrimination against defendant(s) with the EEOC or
     any other federal agency?         X      Yes         _ _No

           If you checked."Yes," attach a copy of the charge to this complaint.


8.   Have you received a Notice of Right-to-Sue letter from the EEOC?

       X   Yes          - -No

           If you checked "Yes," attach a copy of that letter to this complaint and
           state the date on which you received                       that letter:

               June 12, 2021

9.   Ifyou are suing for age discrimination, check one of the following:

       X         60 days or more have elapsed since I filed icy- charge of age
                 discrimination with the EEOC

                 Less than 60 days have passed since I filed my charge of age
                 discrimination with the EEOC




                                   Page 4 of 10
       Case 1:21-cv-03738-AT-LTW Document 1 Filed 09/09/21 Page 5 of 17



10.   If you were employed by an agency of the State of Georgia or unsuccessfully
      sought e·mployment with a State agency, did you file a complaint against
      defendant( s) with the Georgia Commission on Equal Opportunity?

      - -Yes             _ _No                    X Not applicable, because I was
                                               not an employee of, or applicant with,
                                               a State agency.
                                           (

            If you checked "Yes," attach a copy of the complaint you filed with the
            Georgia Commission on Equal Opportunity and describe below what
            happened with it (i.e., the complaint was dismissed, there was a hearing
            before a special master, or there was an appeal to Superior Court):




11.   If you were employed by a Federal agency or unsuccessfully sought
      employment with a Federal agency, did you complete the administrative
      process established by that agency for persons alleging denial of equal
      employment opportunity?

        X Yes            - - ~No               ___Not applicable, because I was
                                               not an employee. of, or applicant with,
                                               a Federal agency.

            If you checked "Yes," describe below what happened m that
            administrative process:

             Claims were first closed by the Atlanta EEOC District Office witho,ut
            litigation on September 15, 2014. After appeal, claims were later closed
            after summary jµdgement in favor of the Agency. Deadline for
            summary judgement on all claims had passed the deadline when
            summary judgement was granted on June 7, 2021.


                                     Page 5 of 10
        Case 1:21-cv-03738-AT-LTW Document 1 Filed 09/09/21 Page 6 of 17




Nature of the Case

 12. . The conduct complained about in this lawsuit involves (check only those that
      . apply):

                     failure to hire me
                     failure to promote me
                     demotion
                     reduction in my wages
       X             working under terms and conditions of employment that differed
                     from similarly situated employees
                     harassment
       X             retaliation
                     termination of my employment
                     failure to accommodate my disability
       X             other (please specify)_1_4_-d_a__.y~s_u_s.,...p_en_s_io_n_ _ _ _ _ _ _ __




 13.   I believe that I was discriminated against because of (check only those that
       apply):

       X             my race or color, which is _B_la_c_k_ _ _ _ _ _ _ _ _ _ __
                     my religion, which is _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     my sex (gender), which is             _ _male                                   - - ·female
                     my national origin, which is _ _ _ _ _ _ _ _ _ _ _ _ __
       X             my age (my date of birth is """'Ja_n-'-'u-'-'-ary~3'""""'-'-'1-'--9.C.-57"--_ _ _ _ _ _ _)
                     my disability or perceived disability, which is:


        X             my opposition to a practice of my employer that I believe violated
                     the federal anti-discrimination laws or my participation in an
                     EEOC investigation

                     other (please specify) - - - - - - - - - - - - - - - , - - - -

                                              Page 6 of 10
         Case 1:21-cv-03738-AT-LTW Document 1 Filed 09/09/21 Page 7 of 17



 14.    Write below, as clearly as possible, the essential facts of your claim(s).
        Describe specifically the conduct that you believe was discriminatory or
        retaliatory and how each defendant was involved. Include any facts which
        show that the actions you are complaining about were discriminatory or
        retaliatory. Take time to organize your statements; you may use numbered
        paragraphs if you find that helpful. Do not make legal arguments or cite cases
        or statutes.

  I faced reprisal for my participation in the EEO process, and was suspended for 14-
days after my manager was informed by another management official about my
participation in protected activity and after I reported unfair treatment in the workplace.
My manager, at the time was Tina Cadrette, who had no reason to know about my·
protective activity because none of my protected activity at that time involved Ms.
Cadrette. On or about January 12, 2015, my manager, Tina Cadrette, assigned work to
two other employees. Those two employees failed to perform the work. Ms. Cadrette
held others and me accountable when the two employees failed to perform the work. I
reported the unfair treatment ~nd was forced to attend mediation with my manager on
or about September 21-22, 2015. During the first day of mediation, after I started .
explaining the unfair treatment to the mediator, my manager shouted out in anger and
called me a "freaking liar." She stormed out of mediation and continued to scream in
the hallway. Once the mediator calmed her down, and she returned to the mediation I
later learned that my manager was planning to suspend me. She did not say why she
was planning to suspend me until later. We had discussed my OJT training earlier on
September 16, 2015 and during that time I requested more time to study. I also
mentioned that most of the 6 months to complete the OJT was still available to me. My
manager only responded with "We need to talk about this" in an email. She then wrote
me an instant message stating that we did not have to discuss the training on the day
(September 16, 2015) that she sent the email. Because she became angry during
mediation, and before we could discuss the OJT training as she had written to me in an
email and after I reported how she harassed and bullied me during mediation is when
she informed me on September 24, 2015 that she had decided to suspend me for not
completing OJT training. This is reprisal, and disparate treatment. Other younger
employees in the unit have gone for more than 18 months before completing OJT and
were not punished. Everyone who attended the course before me, and after me and with
me received the same Enrollment Notification that listed the deadline as 6 months to
complete the OJT training starting from the end date of the classroom theory. My
deadline, and those employees who attended the classroom training with me, was listed
as December 27, 2015, not September 17, 2015 the deadline set by Ms. Cadrette. The
training that the agency has in place to train its employees is standardized, and every
                                        Page 7 of 10
         Case 1:21-cv-03738-AT-LTW Document 1 Filed 09/09/21 Page 8 of 17



employee who attended this training is afforded the same amount of time to complete
the training assignment. Ms. Cadrette's manager even responded in an Interrogative
that the deadline is 6 months. Nevertheless~ I was suspended and the entire
management team support this action after my manager admitted in a deposition that         1


someone in her management chain had advised her of my EEO activity even though
she had no reason to know. Management violated FAA policy and union agreement
when I was not allotted the standardized timeframe to complete my assigned training.

Under the same management, I have had difficulty in receiving training like my white
counterparts. I was enrolled in training only to be withdrawn from the training. When I
bided on a job for a lateral transfer, I was1Rformed that I was not competitive because I
had not had the certification training that the white employees had. This is the same
certification training that management failed to provide to me. Management allowed
my VSCS equipment certification to expire, and never provided me the opportunity to
acquire other equipment certifications. My training record is filled with me having to
retake courses because management failed to train me in the mandatory timeframe. My
white counterparts were not treated this way. As a continuation of the denial training,
on April 23, 2012 I was withdrawn from training again. This was also the same day that
my manager informed me that my equipment certification had expired. April 23, 2012
was the day that the training was scheduled to start. My manager's stated reason for
withdrawing me from training was because of urgent operational needs, but he did not
inform me of the task until 12 days after he had received the request and after he had
already withdrawn me from training. Maintenance logs show that the task was
)performed on March 7, 2012 long before April 23, 2012.


 (Attach no more than five additional sheets if necessary; type or write legibly only on
 one side of a page.)




                                        Page 8 of 10
        Case 1:21-cv-03738-AT-LTW Document 1 Filed 09/09/21 Page 9 of 17



15.   Plaintiff      X          still works for defendant( s)
                                no longer works for defendant( s) or was not hired


16.   If this is a disability-related claim, did defendant(s) deny a request for
      reasonable accommodation?         ___Yes             ___No

             Ifyou checked "Yest please explain: _ _ _ _ _ _ _ _ _ _ __




17.   If your case goes to trial, it will be heard by a judge unless you elect a jury
      trial. Do you request a jury trial?      ___Yes        X No


                                Request for Relief

As relief from the allegations of discrimination and/or retaliation stated above,
plaintiff prays that the Court grant the following relief (check any that apply):

 Defendant(s) be directed to: Remove suspension from record, and make whole by
                               awarding lost wages during suspension. Pay into
                               retirement and other lost benefits.


        X          Money damages (list amounts) 50K (25K in Non-Pecuniary
                   Damages, 25K in Compensatory Damages)


        x-         Costs and fees involved in litigating this case


        X          Such other relief as may be appropriate
                                     Page 9 of 10
        Case 1:21-cv-03738-AT-LTW Document 1 Filed 09/09/21 Page 10 of 17



           PLEASE READ BEFORE SIGNING TRIS COMPLAINT
                                 )
Before you sign this Complaint and file it with the Clerk, please review Rule 11 of
the Federal Rules of Civil Procedure for a full description of your obligation of good
faith in filing this Complaint and any motion or pleading in this Court, as well as the
sanctions that may be imposed by the Court when a litigant (whether plaintiff or
defendant) violates the provisions of Rule 11. These sanctions may include an order
directing you to pay part or all of the reasonable attorney's fees and other expenses
incurred by the defendant(s). Finally, if the defendant(s) is the prevailing party in this
lawsuit, costs (other than attorney's fees) may be imposed upon you under Federal
Rule of Civil Procedure 54(d)(l).


             Signed, this   g+/i     day of =Se""""'p:;_;_te=m""""b"-'e'-"-r_ _ _ _ __,, 20-=2-=-1_ _




                                           (Signaturf plaintiff prose),
                                                      to
                                               1)a_,u;d  JaGKsQ17
                                           (Printed name of plaintiff pro se)
                                          . 2135 Crest Wood Drive, SW
                                           (street address)
                                               Conyers, Georgia 30094
                                           (City, State, and zip code)

                                           l

                                         davejack50@bellsouth.net
                                          (email address)

                                          770-760-7268
                                        (telephone number)




                                         Page 10 of 10
    Case 1:21-cv-03738-AT-LTW Document 1 Filed 09/09/21 Page 11 of 17




             U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMKSSIOlli.
                                 Office of Federal Operations
                                        P.O. Box 77960
                                    Washington, DC 20013

                                     David E. Jackson, a/k/a
                                          James M., 1
                                         Complainant,

                                               V.


                                         Pete Buttigieg,
                                           Secretary,
                                 Department of Transpo11ation
                               (Federal Aviation Administration),
                                            Agency.

                                    Appeal No. 2020001267

                                Hearing Nos.: 410-20 I 7-00094X,
                                              410-2019-00021 X,
                                              410-2019-00023X,
                                              410-20 l 9-00024X

                           Agency Nos.: DOT-2016-26666-F AA-03,
                                        DOT-2013-25011-FAA-03,
                                        DOT-2012-24586-FAA-03,
                                        DOT-2012-24344-F AA-03

                                          DECISION

Complainant filed a timely appeal with the Equal Employment Opportunity Comrn ission (EEOC
or Commission),_purs\iant to 29 C.F.R. § I 614.403(a), from the Agency's October 23. 20 I 9, final
order concerning four equal employment opportunity (EEO) complaints alleging employment
discrimination in violation of Title VII of the Civil Rights Act of 1964 (Title VIJ), as amended,
42 U.S.C. § 2000e et seq. and the Age Discrimination in Employment Act of 1967 (ADEA), as
amended, 29 U.S.C. § 621 et seq.

At the time of events giving rise to this complaint, Complainant was employed by 1he Agency as
an Air Traffic Control Specialist/2101-I at the Agency's Air Route Traffic Control Center in
Hampton, Georgia.



1
 This case has been randomly assigned a pseudonym which will replace Complainant's name
when the decision is published to non-parties and the Commission's website.
   Case 1:21-cv-03738-AT-LTW Document 1 Filed 09/09/21 Page 12 of 17




                                               2                                    2020001267

Complainant filed four EEO complaints.          In Agency No. DOT-2012-~:,1-344-F AA-03,
Complainant alleged that the Agency discriminated against him on the basis of hi~: race (African-
American) when:

       I.       On or about July 24, 2009, Complainant was denied leave to care for his wife and
                support her when her mother was hospitalized;
       2.       On August 6, 2009, a coworker took pictures of Complainant's incomplete
                worksite, stored the pictures on a facility computer and showed the pictures to
                fellow employees and managers in an attempt to discredit Comp ainant's work;
                this led to management questioning Complainant's work;
       3.       On August 27, 2009, Complainant was reprimanded for alleged substandard
                performance;                                               ·
       4.       Complainant never received compensation for training staff on Remote
                Monitoring Logging System Software (RMLS) in August and September 2009;
       5.       On or about September 8, 2009, Complainant was removed fror:1 his primary
                position and replaced with a coworker who had no experience as tr.e Maintenance
                Processing System (MPS) Administrator;
       6.       Complainant's supervisors distributed emails nationwide concerning the removal
                of his MPS Administrator duties, and demonstrated animosity towads him;
       7.       During August and· September 2009, Complainant's supervisor spread false
                statements about him; and
       8.    _. In approximately September 2009, Complainant was denied a monetary award for
                \Vorking as the Communication Unit's team lead for the mold removal program.

[n Agency No. DOT-2012-24586-FAA-03, Complainant alleged that the Agency :iubjected him
to discrimination in reprisal for prior protected EEO activity when:

       9.     Complainant was scheduled excessive work, in addition to his reguln.r duties, such
              as simultaneous assignments as MPS Administrator and COMM wat ::h stander;
       10.    Complainant's supervisor allowed his Voice Switching Communication System
              (VSCS) certification to expire by not providing him with the required training;
       11.    Complainant was not scheduled overtime; and
       12.    On April 23, 2012, Complainant was withdrawn from Increw:ing National
              Airspace (NAS) Knowledge (INK) training.

In Agency No. DOT-2013-25011-FAA-03, Complainant alleged the Agency discriminated
against hiin on the bases of race and in reprisal for prior protected EEO activity when:

       13.    On January 16, 2013, Complainant was not selected for the position of NAS Area
              Specialist advertised under Vacancy Announcement No. ASO-ATO-l 3-B652-
              12345;
       14.    In February 2013, Complainant's assignment to train other employees was
              sabotaged by management in that management provided no support, did not direct
   Case 1:21-cv-03738-AT-LTW Document 1 Filed 09/09/21 Page 13 of 17



                                                ,,
                                                .)                                    2020001267

               employees to attend the training, nor allocate the required time necessary to
               perfonn the training; and
        15.    Management did not allow Complainant to participate in a RMLS workgroup.

In Agency No. DOT-2016-26666-FAA-03, Complainant alleged that the Agency discriminated
against and subjected him to a hostile work environment on the bases of age (48), sex (male),
race, and in reprisal for prior protected EEO activity when:

        16.    On September 22, 2015, Complainant was belittled, humiliated, bullied, and
               called a "freaking liar'' during a forced mediation;
        17.    Management did not support, assign, or monitor Complainant':; on the job
               training (OJT) progress in the same manner as others;
        18.    Management failed to provide instructions, guidance, and counseling to
               Complainant's OJT instructor;
        19.    Management conducted a pre-investigation to entrap Complaina.nt by asking
               investigative questions prior to the actual investigation;
       20.     Management deliberately used false and incomplete evidence as justification to
               rate Complainant as not completing tasks and not performing his job well;
       21.     Because Complainant did not complete a task in a specified tirrie frame, on
               November 10, 2015, Complainant was issued a 14-day propos,::d suspension,
               whereas others have gone much longer without completing OJT :ind were not
               suspended or punished;
       22.     On January 7, 20 I 6, Complainant received a negative performance ~:valuation and
               was told by management that he would not have to put up with what was
               happening to him if he would retire; and
       23.     Effective March 13, 2016, Complainant was suspended for 14 days.

After its investigation into the complaints, the Agency provided Complainant with copies of the
reports of investigation and notice of his right to request hearings before an Equal Employment
Opportunity Commission (EEOC or Commission) Administrative Judge (AJ). Complaina.nt
timely requested hearings. The matters were subsequently consolidated. The Age:1cy submitted
a moti0n for summary judgment. The AJ subsequently issued a decision by sumrnaryjudgme·nt
in favor of the Agency finding that Complainant was not subjected to discrimination, reprisal, or
a hostile work environment as alleged.

The Agency issued its final order adopting the AJ' s decision. The instant appeal fo [lowed.

The Commission's regulations allow an AJ to grant summary judgment when he or she finds that
there is no genuine issue of material fact. 29 C.F .R. § 1614. l 09(g). An i~-~;ue of fact is
"genuine" if the evidence is such that a reasonable fact finder could find in favor of the non-
moving party. Celotex v. Catrett, 477 U.S. 317, 322-23 (1986); Oliver v. Digita:. _Equip. Corp.,
846 F .2d l 03, 105 (l st Cir. 1988). A fact is ''material" if it has the potentia I to affect the
outcome of the case.
   Case 1:21-cv-03738-AT-LTW Document 1 Filed 09/09/21 Page 14 of 17




                                                4                                      2020001267

In rendering this appellate decision we must scrutinize the Al's legal and factual conclusions,
and the Agency's final order adopting them, de nova. See 29 C.F.R. § 1614.405(aJ(stating that a
"decision on an appeal from an Agency's final action shall be based on a de nova review ... ");
see also Equal Employment Opportunity Management Directive for 29 C.F.R. Part 16 l 4_(EEO-
MD-l 10), at Chap. 9, § VI.B. (as revised, August 5, 2015)(providing that an' administrative
judge's determination to issue a decision without a hearing, and the decision itself, will both be
reviewed de nova).

In order to successfully oppose a decision by summary judgment, a complainant must identify,
with specificity, facts in dispute either within the record or by producing further supporting
evidence and must further establish that such facts are material under applicable law. Such a
dispute would indicate that a hearing is necessary to produce evidence to support a finding that
the agency was motivated by discriminatory or retaliatory animus. Here, however, Complainant
has failed to establish such a dispute. Even construing any inferences raised by the undisputed
facts in favor of Complainant, a reasonable fact-finder could not find in Complainant's favor.

Upon careful review of the Al's decision and the evidence of record, as well as the parties'
arguments on appeal, we conclude that the AJ correctly determined that the prepon:ierance of the
evidence did not establish that Complainant was discriminated or retaliated against by the
Agency as alleged.

Accordingly, we AFFIRM the Agency's final order adopting the AJ's decision.

                           ST A TEMENT OF RIGHTS - ON APPEAL
                                RECONSIDERATION (M0920)

The Commission may, in its discretion, reconsider this appellate decision if Complainant or the
Agency submits a written request that contains arguments or evidence that tend to ;::,tablish that:
       l. The appellate decision involved a clearly erroneous interpretation of rn :1.terial fact or
          law; or
       2. The appellate qecision will have a substantial impact on the policiei;. practices, or
          operations of the agency.

Requests for reconsideration must be filed with EEOC's Office of Federal Opentions (OFO)
within thirty (30) calendar days of receipt of this decision. If the parly requesting
reconsideration elects to file a statement or brief in support of the request, that :~tatement or
brief must be filed together with the request for reconsideration. A party shaL have twenty
(20) calendar days from receipt of another party's request for reconsideration wi·:hin which to
submit a brief or statement in opposition. See 29 C.F.R. § 1614.405; Equal_ Employment
Opportunity Management Directive for 29 C.F.R. Part 1614 (EEO MD-110), at Chap. 9 § VII.B
(Aug. 5, 2015).
   Case 1:21-cv-03738-AT-LTW Document 1 Filed 09/09/21 Page 15 of 17




                                                  5                                      2020001267

Complainant should submit his or her request for reconsideration, and any statement or brief in
support of his or her request, via the EEOC Public Portal, which can be found at
https :!/pub! icportnl.eeoc .l!ov/Ponal/Lo!J.in .asp:,;..

Alternatively, Complainant can submit his or her request and arguments to the Director, Office
of Federal Operations, Equal Employment Opportunity Commission, via regular mail address.ed
to P.O. Box 77960, Washington, DC 20013, or by certified mail addressed to 131 .\1 Street, NE,
Washington, DC 20507. In the absence of a legible postmark, a complainant's request to
reconsider shall be deemed timely filed if OFO receives it by mail within five days of the
expiration of the applicable filing period. See 29 C.F.R. § 1614.604.

An agency's request for reconsideration must be submitted in digital format via the EEOC's
Federal Sector EEO Portal (FedSEP). See 29 C.F.R. § l 6 l 4.403(g). Either ::Jarty's request
and/or statement or brief in opposition must also include proof of service on he other party,
unless Complainant files his or her request via the EEOC Public Portal, in which ca:;e no proof of
service is required.

Failure to file within the 30-day time period will result in dismissal of the party's request for
reconsideration as untimely, unless extenuating circumstances prevented the timely filing of the
request. Any supporting documentation must be submitted together with th,! request for
reconsideration. The Commission will consider requests for reconsideration filed after the
deadline only in very limited circumstances. See 29 C.F.R. § 1614.604(c).

                COMPLAINANT'S RIGHT TO FILE A CIVIL ACTION (S06 I 0)

You have the right to file a civil action in an appropriate United States Distric;: Court within
ninety (90) calendar days from the date that you receive this decision. If you file a civil action,
you must name as the defendant in the complaint the person who is the official P.gency head or
department head, identifying that person by his or her full name and official title. Failure to do
so may result in the dismissal of your case in court. "Agency" or "department" means the
national organization, and not the local office, facility or department in which you work. If you
file a request to reconsider and also file a civil action, filing a civil action will t,~rmi111ate tile
administrative processing of y01i·r complaint          -

                            RIGHT TO REQUEST COUNSEL (Z0815)

If you want to file a civil action but cannot pay the fees, costs, or security to d,J so, you may
request permission from the court to proceed with the civil action without paying these fees or
costs. Similarly, if you cannot afford an attorney to represent you in the civil act:on, you may
request the court to appoint an attorney for you. You must submit tlhe requests for waiver of
court costs or appointment of an attorney directly to the court, not the Corn mission. The
court has the sole discretion to grant or deny these types of requests.
   Case 1:21-cv-03738-AT-LTW Document 1 Filed 09/09/21 Page 16 of 17




                                                  6                                      2020001267

Such requests do not alter the time limits for filing a civil action (please read the paragraph titled
Complainant's Right to File a Civil Action for the specific time limits).

FOR THE·COMMISSION:




~lff~
 arltonM.Haden, Director
Office of Federal Operations


June 7. 2021
Date
     Case 1:21-cv-03738-AT-LTW Document 1 Filed 09/09/21 Page 17 of 17




                                                7                                   2020001267

                                CERTIFICATE OF MAILING

 For timeliness purposes, the Commission will presume that this dlecision was received
 within fiv:e (5) calendar days after it was provided to the parties. I certify tl:at on the date
 below this decision was provided to the following recipients via the means iden-:ified for each
 recipient:

 David E. Jackson
 2135 Crest Wood Avenue
 Conyers, GA 30094
_Via U.S_ MaiL

Joanne Dekker, Esq.
4830 31st Street South
Suite A
Arlington, VA 22206
Via U.S. Mail

Mary N. Whigham-Jones, Director
Office of Civil Rights, S-30
Department of Transportation
Via FedSEP


June 7. 2021
Date
                    d


Co
